In a stockholder’s derivative action, the appeals are from an order which granted respondents’ motion to stay all proceedings on the part of the individual appellant and her attorney until her examination before trial shall have been completed, and denied her cross motion to be relieved from a stipulation adjourning her examination before trial and to vacate the notice for said examination or, in the alternative, to permit the examination to be conducted on written interrogatories at her home in New Jersey. Order affirmed, without costs. No opinion. Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ., concur.